Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 13, 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that the arguments regarding claims 9 and 20 are persuasive, but moot as a new references has been applied to address the deficiencies of Gern.  Please refer to the rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-7, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hecker et al (DE 102017010716 A1), hereafter known as Hecker in light of Nath et al (US Pub 2019/0111922 A1), hereafter known as Nath .  Please refer to Hecker et al (US Pub 2021/0171062) for citations, as it is a translation.


For Claim 1, Hecker teaches A computer-implemented method, comprising: 
receiving, by one or more processors of a vehicle, future vehicle trajectory data from at least one of a main vehicle computing platform of the vehicle or a secondary vehicle computing platform of the vehicle;  ([0014], [0023], [0057], [0072], [0084])
determining, by the one or more processors, that a safety response trigger event has occurred; ([0048], [0007], [0016-0017], [0020])
determining, by the one or more processors, whether the secondary vehicle computing platform has failed; ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.)
determining a set of vehicle safety response control commands based at least in part on whether the secondary vehicle computing platform has failed; and ([0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
sending, by the one or more processors, the set of vehicle safety response control commands to one or more actuators of the vehicle to initiate a safety response measure for the vehicle.  ([0014-0019])
Hecker does not teach determining, by the one or more processors, a deviation between an expected trajectory in accordance with the set of vehicle safety response control commands and an actual trajectory following the initiating of the safety response measure; 
continuously receiving sensor data from an inertial measurement unit (IMU) as feedback data; and 
based on the sensor data and the deviation between the expected trajectory and the actual trajectory, augmenting the set of vehicle safety response control commands based on the sensor data from the IMU to decrease the deviation between the expected trajectory and the actual trajectory.
Nath, however, does teach determining, by the one or more processors, a deviation between an expected trajectory in accordance with the set of vehicle safety response control commands and an actual trajectory following the initiating of the safety response measure; ([0044])
continuously receiving sensor data from an inertial measurement unit (IMU) as feedback data; and ([0012-0015], [0044]
based on the sensor data and the deviation between the expected trajectory and the actual trajectory, augmenting the set of vehicle safety response control commands based on the sensor data from the IMU to decrease the deviation between the expected trajectory and the actual trajectory. ([0044].  [0049-0050].  Based on the deviation, changes to the commands, or new lateral accelerations can be determined to return the vehicle to the expected path. The steering path polynomial is modified based on the decision that the inertial data shows it is unstable.  The vehicle is then piloted based on this new steering path polynomial.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing to modify Hecker’s vehicle control system with Nath’s use of determining a deviation between the expected trajectory and the determined trajectory based on IMU data and update the commands based on that sensor information to reduce the deviation because if there is a failure in one of the components, the navigation outcomes might not be accurate, which could be dangerous for the system.  Using another sensor system to ensure the vehicle is on track, and modifying the controls and commands when determining that it is not on track would help prevent accidents and crashes, which would be very useful.


For Claim 2, Hecker teaches The computer-implemented method of claim 1, wherein determining whether the secondary vehicle computing platform has failed comprises determining that the secondary vehicle computing platform has not failed, and wherein determining the set of vehicle safety response control commands comprises: ([0014])
generating, by the secondary vehicle computing platform, the set of vehicle safety response control commands; and ([0014], [0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
sending, by the secondary vehicle computing platform, the set of vehicle safety response control commands to the one or more processors.  (Figure 1, the plan and commands goes to the actuator manager, [0062-0063])

For Claim 6, Hecker teaches The computer-implemented method of claim 1, wherein determining whether the secondary vehicle computing platform has failed comprises determining that the secondary vehicle computing platform has failed, ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.  It should be noted that this limitation doesn’t add a new limitation to the scope of the claims) and wherein determining the set of vehicle safety response control commands comprises generating, by the one or more processors, the set of vehicle safety response control commands based at least in part on the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)

For Claim 7, Hecker teaches The computer-implemented method of claim 6, wherein the future vehicle trajectory data is indicative of a planned trajectory of the vehicle for a period of time subsequent to a time of receipt of the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)


For Claim 13, Hecker teaches A system for automated control of a vehicle, comprising: 
a main vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
a secondary vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
one or more actuators; ([0014-0019])
at least one processor; and ([0014], [0023], [0057], [0072], [0084], Figure 1)
at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer- executable instructions to: - 62 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 [0014], [0023], [0057], [0072], [0084], Figure 1)
receive future vehicle trajectory data from at least one of the main vehicle computing platform or the secondary vehicle computing platform; ([0014], [0023], [0057], [0072], [0084])
determine that a safety response trigger event has occurred; ([0048], [0007], [0016-0017], [0020])
determine whether the secondary vehicle computing platform has failed; ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.)
determine a set of vehicle safety response control commands based at least in part on whether the secondary vehicle computing platform has failed; and ([0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
send the set of vehicle safety response control commands to the one or more actuators to initiate a safety response measure for the vehicle.  ([0014-0019])
Hecker does not teach determine a deviation between an expected trajectory in accordance with the set of vehicle safety response control commands and an actual trajectory following the initiating of the safety response measure; 
continuously receive sensor data from an inertial measurement unit (IMU) as feedback data; and 
based on the sensor data and the deviation between the expected trajectory and the actual trajectory, augment the set of vehicle safety response control commands based on the sensor data from the IMU to decrease the deviation between the expected trajectory and the actual trajectory.
Nath, however, does teach determine a deviation between an expected trajectory in accordance with the set of vehicle safety response control commands and an actual trajectory following the initiating of the safety response measure; ([0044])
continuously receive sensor data from an inertial measurement unit (IMU) as feedback data; and ([0012-0015], [0044]
based on the sensor data and the deviation between the expected trajectory and the actual trajectory, augment the set of vehicle safety response control commands based on the sensor data from the IMU to decrease the deviation between the expected trajectory and the actual trajectory. ([0044].  [0049-0050].  Based on the deviation, changes to the commands, or new lateral accelerations can be determined to return the vehicle to the expected path. The steering path polynomial is modified based on the decision that the inertial data shows it is unstable.  The vehicle is then piloted based on this new steering path polynomial.  )
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing to modify Hecker’s vehicle control system with Nath’s use of determining a deviation between the expected trajectory and the determined trajectory based on IMU data and update the commands based on that sensor information to reduce the deviation because if there is a failure in one of the components, the navigation outcomes might not be accurate, which could be dangerous for the system.  Using another sensor system to ensure the vehicle is on track, and modifying the controls and commands when determining that it is not on track would help prevent accidents and crashes, which would be very useful.

For Claim 14, Hecker teaches The system of claim 13, wherein the at least one processor is configured to determine whether the secondary vehicle computing platform has failed by executing the computer-executable instructions to determine that the secondary vehicle computing platform has not failed, and wherein the at least one processor is configured to determine the set of vehicle safety response control commands by executing the computer-executable instructions to receive the set of vehicle safety response control commands from the secondary vehicle computing platform, wherein the secondary vehicle computing platform is configured to generate the set of vehicle safety response control commands.  ([0014], [0020-0023].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed. Figure 1, the plan and commands goes to the actuator manager, [0062-0063])

For Claim 18, Hecker teaches The system of claim 13, wherein the at least one processor is configured to determine whether the secondary vehicle computing platform has failed by executing the computer-executable instructions to determine that the secondary vehicle computing platform has failed, ([0048], [0007], [0016-0017], [0020], it may also be determined that the first of the backup control units have failed.  It should be noted that this limitation doesn’t add a new limitation to the scope of the claims) and wherein the at least one processor is configured to determine the set of vehicle safety response control commands by executing the computer-executable instructions to generate the set of vehicle safety response control commands based at least in part on the future vehicle trajectory data.  ([0014], [0023], [0057], [0072], [0084].  It should be noted that the emergency planning can plan to avoid objects in the vehicle’s path, which means that future vehicle trajectory data is utilized when creating emergency safety response control.)


Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath, in light of Tascione et al (US Pub 2018/0050704 A1), hereafter known as Tascione.

For Claim 3, Hecker teaches The computer-implemented method of claim 2, wherein the set of vehicle safety response control commands comprises one or more advanced control commands that, when implemented, causes the one or more actuators of the vehicle to initiate a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle to bring the vehicle to stop.  ([0014], [0020-0023], [0033].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
Hecker does not teach that a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  
Tascione, however, does teach that when there is a critical failure of a component of the AV for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  ([0048])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker’s vehicle control method with Tascione’s use of having the vehicle perform a lane change and stop when there is a failure with a component of the vehicle.  It would be obvious because a failure with a component may mean that the vehicle is no longer safe on the road, and pulling over to the side of the road may be the quickest and least disruptive way to get the vehicle off the road and stopped.


For Claim 4, Hecker teaches The computer-implemented method of claim 3, wherein determining the set of vehicle safety response control commands further comprises: 
receiving, by the secondary vehicle computing platform, sensor data from one or more sensors of the vehicle, ([0014], [0028])
wherein generating the set of vehicle safety response control commands comprises generating, by the secondary vehicle computing platform, at least the one or more advanced control commands using the sensor data.  ([0028])

For Claim 5, Hecker teaches The computer-implemented method of claim 4, wherein the sensor data comprises at least one of first sensor data received from an inertial sensor, second sensor data received from a radar-based sensor, third sensor data received from an image capture device, or fourth sensor data received from a light detection and ranging (LiDAR) sensor.  ([0005], [0053].  The sensors can be radar or cameras.  In [0005] it is noted that lidar sensors are known.)

For Claim 15, Hecker teaches The system of claim 14, wherein the set of vehicle safety response control commands comprises one or more advanced control commands that, when implemented, causes the one or more actuators to initiate at least one lane change maneuver to bring the vehicle to stop ([0014], [0020-0023], [0033].  During the backup phases, the vehicle may be confined to only steering and braking, as an example.  It is stated that the functions during the first backup and second backup phases may be different in complexity from mere braking to autonomous guidance of the vehicle.  As such, the specification points out that the vehicle safety response control commands can be different whether the first backup has failed (the secondary vehicle computing platform) or whether only the main platform has failed.)
Hecker does not teach that a safety - 60 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 response measure for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  
Tascione, however, does teach that when there is a critical failure of a component of the AV for the vehicle.to initiate at least one lane change maneuver to bring the vehicle to stop outside of a traffic lane of a roadway being traversed by the vehicle.  ([0048])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker’s vehicle control method with Tascione’s use of having the vehicle perform a lane change and stop when there is a failure with a component of the vehicle.  It would be obvious because a failure with a component may mean that the vehicle is no longer safe on the road, and pulling over to the side of the road may be the quickest and least disruptive way to get the vehicle off the road and stopped.

For Claim 16, Hecker teaches The system of claim 15, wherein the secondary vehicle computing platform is configured to generate at least the one or more advanced vehicle control commands using sensor data from one or more sensors of the vehicle.  ([0014], [0028])

For Claim 17, Hecker teaches The system of claim 16, wherein the sensor data comprises at least one of first sensor data received from an inertial sensor, second sensor data received from a radar- - 63 -SMRH Ref. No.: 58NK-299261-US Pony.Al Ref. No: PN161 based sensor, third sensor data received from an image capture device, or fourth sensor data received from a light detection and ranging (LiDAR) sensor.  ([0005], [0053].  The sensors can be radar or cameras.  In [0005] it is noted that lidar sensors are known.)

Claims 9, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath in light of Das et al (US Pub 11,273,842 B2), hereafter known as Das.

For Claim 9, Hecker teaches The computer-implemented method of claim 1, 
Hecker does not teach wherein determining that the safety response trigger event has occurred comprises: 
receiving, by the one or more processors, a first set of vehicle control commands from the main vehicle computing platform; 
receiving, by the one or more processors, a second set of vehicle control commands from the secondary vehicle computing platform; and 
determining that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.  
Das, however, does teach wherein determining that the safety response trigger event has occurred comprises: 
receiving, by the one or more processors, a first set of vehicle control commands from the main vehicle computing platform; (Column 3, Lines 7-68)
receiving, by the one or more processors, a second set of vehicle control commands from the secondary vehicle computing platform; and (Column 3, Lines 7-68)
determining that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.  (Column 3, Lines 7-68)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker’s vehicle control method with Das’s use of comparing vehicle commands to determine if a failure has occurred in one of the systems when an inconsistency is found between the two solutions.  It would be obvious because if the commands are very different, it could be an indication that one of the control units is not processing correctly, whereas if they are very similar, it means that they are both working, or broken in similar ways (which may be less likely than braking in different ways).

For Claim 20, Hecker teaches The system of claim 13, 
Heckers does not teach wherein the at least one processor is configured to determine that the safety response trigger event has occurred by executing the computer- executable instructions to: 
receive a first set of vehicle control commands from the main vehicle computing platform; 
receive a second set of vehicle control commands from the secondary vehicle computing platform; and 
determine that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands.
Das, however, does teach wherein the at least one processor is configured to determine that the safety response trigger event has occurred by executing the computer- executable instructions to: 
receive a first set of vehicle control commands from the main vehicle computing platform; (Column 3, Lines 7-68)
receive a second set of vehicle control commands from the secondary vehicle computing platform; and (Column 3, Lines 7-68)
determine that the first set of vehicle control commands is inconsistent with the second set of vehicle control commands. (Column 3, Lines 7-68)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker’s vehicle control method with Das’s use of comparing vehicle commands to determine if a failure has occurred in one of the systems when an inconsistency is found between the two solutions.  It would be obvious because if the commands are very different, it could be an indication that one of the control units is not processing correctly, whereas if they are very similar, it means that they are both working, or broken in similar ways (which may be less likely than braking in different ways).

For Claim 23, Hecker The computer-implemented method of claim 1, 
Taking actions upon determining that a secondary computing platform has failed ([0020-0023].)
Hecker does not teach further comprising: 
detecting an inconsistency between first control commands received from the main computing platform and second control commands received from the secondary computing platform; 
in response to detecting the inconsistency, determining whether the secondary computing platform maintains a threshold level of operational status; and 
in response to determining that the secondary computing platform fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  
Das, however, does teach further comprising: 
detecting an inconsistency between first control commands received from the main computing platform and second control commands received from the secondary computing platform; (Column 3, Lines 40-68)
in response to detecting the inconsistency, determining whether the main computing platform maintains a threshold level of operational status; and (Column 3, Lines 7-39.  The control monitoring unit can establish a failure of the first control unit, which would be below a threshold level of operational status (failure or non failure))
in response to determining that the main computing platform fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  (Column 3, Lines 7-39)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that detecting an inconsistency between first control commands received from the main computing platform and second control commands received from the secondary computing platform; 
in response to detecting the inconsistency, determining whether the secondary computing platform maintains a threshold level of operational status; and 
in response to determining that the secondary computing platform fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker in this way because if there is a discrepancy between the two control units, it would be an indication that either the data feeding into one, or one of them is not working correctly.  Such a situation could be dangerous for the user and surrounding drivers and pedestrians.  In such a situation, it would be obvious to check to see if the units are working correctly, and upon determining that either of them are not, stop the vehicle in a safe manner.  If the system relies on the redundancy of the two systems to work safely, and one of them fails, then the redundancy is gone and the system would not be safe to operate anymore.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath in light of Shashua et al (US Pub 2017/0010618 A1), hereafter known as Shashua .

For Claim 21, Hecker The computer-implemented method of claim 1, 
Hecker does not teach further comprising: 
receiving additional sensor data from a radar-based sensor,  wherein the augmenting of the set of vehicle safety response control commands is further based on the additional sensor data from the radar-based sensor.  
Shashua, however, does teach receiving additional sensor data from a radar-based sensor,  wherein the augmenting of the set of vehicle safety response control commands is further based on the additional sensor data from the radar-based sensor.  ([0330-0332])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker’s vehicle control method with Shashua’s use of augmenting vehicle safety response control commands on data from a radar because radar could indicate that the vehicle has gone off course towards a static object, or that an unexpected object has entered the path.  In such a situation, augmenting the vehicle controls based off of this data could prevent a crash or keep the vehicle on course, which would be useful.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath in light of Breed et al (US Pub 2007/0005202 A1), hereafter known as Breed.

For Claim 22, Hecker The computer-implemented method of claim 1, 
Hecker does not teach wherein the continuously received sensor data comprises changes in frictional forces with respect to expected frictional forces corresponding to the expected trajectory.  
Breed, however, does teach wherein the continuously received sensor data comprises changes in frictional forces.  ([0172], [0274])
Nath, however, does teach wherein the continuously received sensor data comprises changes in inertial information with respect to expected inertial information corresponding to the expected trajectory.
Therefore, it would be obvious in light of Hecker, Nath and Breed to one of ordinary skill in the art prior to the effective filing date to modify Hecker with the teaching of  wherein the continuously received sensor data comprises changes in frictional forces with respect to expected frictional forces corresponding to the expected trajectory.  
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker in this way because it would be an effective way to measure if the vehicle has gone off the expected trajectory, as Nath shows to be valuable.  If the vehicle is expected to be traveling along a smooth paved road and the frictional forces indicate a rougher courser ground, it could be a strong indicator that the vehicle is not on the correct track, and some additional controls are necessary to prevent a collision or crash.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath in light of Frazzoli et al (US Pub 2021/0163021 A1), hereafter known as Frazzoli

For Claim 24, Hecker The computer-implemented method of claim 1, 
Taking actions upon determining that a secondary computing platform has failed ([0020-0023].)
Hecker does not teach further comprising: 
detecting an inconsistency between first sensor data processed by the main computing platform and second sensor data processed by the secondary computing platform; 
in response to detecting the inconsistency, determining whether the secondary computing platform maintains a threshold level of operational status; and 
in response to determining that the secondary computing platform fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  
Frazzoli, however, does teach further comprising: 
detecting an inconsistency between first sensor data processed by the main computing platform and second sensor data; ([0344-0347], [0468].  Sensor streams can be compared for discrepancies, or information from off board devices can be compared to on board sensors for discrepancies)
in response to detecting the inconsistency, determining whether the main computing platform or sensor maintains a threshold level of operational status; and ([0344-0347], [0468-0469].  It is determined whether there has been a failure in one of the sensors or the on board system.)
in response to determining that the main computing platform or sensor fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  ([0468-0469] The vehicle can initiate a safe stop, slow down, or steer into a different lane)
Therefore, it would be obvious in light of Hecker, Nath, and Frazzoli that further comprising: 
detecting an inconsistency between first sensor data processed by the main computing platform and second sensor data processed by the secondary computing platform; 
in response to detecting the inconsistency, determining whether the secondary computing platform maintains a threshold level of operational status; and 
in response to determining that the secondary computing platform fails to maintain the threshold level of operational status, generating a lower level vehicle safety response control command.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker with this teaching because if the two control units are detecting environments, vehicle positions, and types of objects because of their interpretations of sensors, then they’re going to wind up having different commands, some of which might be dangerous, depending on the reality of the situation.  Ensuring that the systems are consistent with each other would help in making sure that the systems understand the reality of the situations at hand.  And upon determining that one of the systems (the secondary one in this case) is malfunctioning or not operating at a threshold level), it would be obvious to make a lower level safety response control command.  If that redundancy of systems is necessary for safe operating of the vehicle, and the redundancy is removed, then the vehicle cannot be operated safely and should be stopped.  This is especially true if the system is unsure what the environment outside the vehicle is like.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hecker in light of Nath in light of Frazzoli in light of Liu et al (US Pub 2019/0049958 A1), hereafter known as Liu.

For Claim 25, Hecker The computer-implemented method of claim 24, 
Taking actions upon determining that a secondary computing platform has failed ([0020-0023].)
Hecker does not teach wherein the inconsistency comprises an existence of an obstacle detected by the main vehicle computing platform and an absence of the obstacle detected by the secondary vehicle computing platform.
Liu, however, does teach wherein the inconsistency comprises an existence of an obstacle detected by the sensor and an absence of the obstacle detected by the secondary sensor. ([0201-0203])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date that wherein the inconsistency comprises an existence of an obstacle detected by the main vehicle computing platform and an absence of the obstacle detected by the secondary vehicle computing platform.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Hecker in this way because the detection of objects is a very important task that sensors and control units must perform when driving a vehicle.  If there is an object detected by a main control unit and not detected by a secondary control unit, then that is a large inconsistency.  It would be dangerous to hit the object with the vehicle if it was there, but false objects could cause safety response commands that might be considered dangerous as well (sudden braking for no reason, for example.)  In a case in which the main control unit determines an object and the secondary does not, it would be a good reason to ensure both of the systems are working correctly, as there is likely something wrong with one of them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katzourakis et al (US Pub 11,046,330 B1) relates to a redundant actuator system for vehicles.  Ishibashi, et al (US Pub 2021/0237726 A1) relates to a backup control unit for vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664